 



Exhibit 10.1
ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
As Amended by the Stockholders on July 27, 2006
1.      PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent and Subsidiaries by
offering them an opportunity to participate in the Company’s future performance
through awards of Options, Restricted Stock, Restricted Stock Units, and Stock
Appreciation Rights. Capitalized terms not defined in the text are defined in
Section 24.
2.      SHARES SUBJECT TO THE PLAN.
                    2.1      Number of Shares. Subject to Sections 2.2, 2.3 and
19, the aggregate number of Shares that have been reserved pursuant to this Plan
is 67,400,000 Shares. Shares that are: (a) subject to issuance upon exercise of
an Award but cease to be subject to such Award for any reason other than
exercise of such Award; (b) subject to an Award granted hereunder but are
forfeited; or (c) subject to an Award that otherwise terminates or is settled
without Shares being issued shall revert to and again become available for
issuance under the Plan; provided, however, that no more than 7,000,000 Shares
subject to Options cancelled and not otherwise required to satisfy Awards issued
in exchange for such Options in connection with the stock option exchange
program described in the Company’s definitive proxy statement dated June 30,
2006, shall revert to and again become available for issuance under the Plan.
The following Shares shall not again become available for issuance under the
Plan: (x) Shares that are not issued or delivered as a result of the net
settlement of an Option or Stock Appreciation Right; (y) Shares that are used to
pay the exercise price or withholding taxes related to an Award; or (z) Shares
that are repurchased by the Company with the proceeds of an Option exercise. At
all times the Company shall reserve and keep available a sufficient number of
Shares as shall be required to satisfy the requirements of all outstanding
Options and Stock Appreciation Rights granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.
                    2.2      Limitation on Number of Shares Subject to
Restricted Stock Awards and Restricted Stock Unit Awards. The number of Shares
that may be issued under Sections 6 and 7 of this Plan shall not exceed
15,000,000 in the aggregate.
                    2.3      Adjustment of Shares. In the event that the number
of outstanding shares is changed by a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under this Plan, (b) the
Exercise Prices of and number of Shares subject to outstanding Awards, and
(c) the number of Shares associated with other outstanding Awards, will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a Share will not be issued but will either
be replaced by a cash payment equal to the Fair Market Value of such fraction of
a Share or will be rounded up to the nearest whole Share, as determined by the
Committee.
3.      ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees and directors of the Company or any Parent or Subsidiary of
the Company. No person will be eligible to receive Awards covering more than
1,400,000 Shares in any calendar year under this Plan, of which no more than
400,000 Shares shall be covered by Awards of Restricted Stock or Restricted
Stock Units, other than new employees of the Company or of a Parent or
Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive Awards covering up to a maximum of 2,800,000 Shares in the
calendar year in which they commence their employment, of which

 



--------------------------------------------------------------------------------



 



no more than 800,000 Shares shall be covered by Awards of Restricted Stock or
Restricted Stock Units. For purposes of these limits, each Restricted Stock Unit
settled in Shares (but not those settled in cash), shall be deemed to cover one
Share. A person may be granted more than one Award under this Plan.
4.      ADMINISTRATION.
                    4.1      Committee Authority. This Plan will be administered
by the Committee or by the Board acting as the Committee. Except for automatic
grants to Outside Directors pursuant to Section 10 hereof, and subject to the
general purposes, terms and conditions of this Plan, and to the direction of the
Board, the Committee will have full power to implement and carry out this Plan.
Except for automatic grants to Outside Directors pursuant to Section 10 hereof,
the Committee will have the authority to:

  (a)   construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;     (b)   prescribe, amend
and rescind rules and regulations relating to this Plan or any Award;     (c)  
select persons to receive Awards;     (d)   determine the form and terms of
Awards;     (e)   determine the number of Shares or other consideration subject
to Awards;     (f)   determine whether Awards will be granted singly, in
combination with, in tandem with, in replacement of, or as alternatives to,
other Awards under this Plan or any other incentive or compensation plan of the
Company or any Parent or Subsidiary of the Company;     (g)   grant waivers of
Plan or Award conditions;     (h)   determine the vesting, exercisability and
payment of Awards;     (i)   correct any defect, supply any omission or
reconcile any inconsistency in this Plan, any Award or any Award Agreement;    
(j)   determine whether an Award has been earned; and     (k)   make all other
determinations necessary or advisable for the administration of this Plan.

                    4.2      Committee Discretion. Except for automatic grants
to Outside Directors pursuant to Section 10 hereof, any determination made by
the Committee with respect to any Award will be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of this Plan or Award, at any later time, and such determination will be final
and binding on the Company and on all persons having an interest in any Award
under this Plan. The Committee may delegate to one or more officers of the
Company the authority to (i) construe and interpret this Plan, any Award
Agreement and any other agreement or document executed pursuant to this Plan,
and (ii) grant an Award under this Plan to Participants who are not Insiders of
the Company.
                    4.3      Section 162(m). To the extent that Awards are
granted hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a committee, which
may be the Committee, of two or more “outside directors” within the meaning of
Section 162(m) of the Code. For purposes of qualifying grants of Awards as
“performance-

 



--------------------------------------------------------------------------------



 



based compensation” under Section 162(m) of the Code, the committee, in its
discretion, may set restrictions based upon the achievement of performance
goals. The performance goals shall be set by the committee on or before the
latest date permissible to enable the Awards to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Awards that are
intended to qualify under Section 162(m) of the Code, the committee shall follow
any procedures determined by it from time to time to be necessary or appropriate
to ensure qualification of the Awards under Section 162(m) of the Code (e.g., in
determining the performance goals).
5.      OPTIONS. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
                    5.1      Form of Option Grant. Each Option granted under
this Plan will be evidenced by an Award Agreement which will expressly identify
the Option as an ISO or an NQSO (“Stock Option Agreement”), and, except as
otherwise required by the terms of Section 10 hereof, will be in such form and
contain such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.
                    5.2      Date of Grant. The date of grant of an Option will
be the date on which the Committee makes the determination to grant such Option,
unless otherwise specified by the Committee. The Stock Option Agreement and a
copy of this Plan will be delivered to the Participant within a reasonable time
after the granting of the Option.
                    5.3      Exercise Period; Performance Goals.
                    (a) Options may be exercisable within the times or upon the
events determined by the Committee as set forth in the Stock Option Agreement
governing such Option; provided, however, that no Option will be exercisable
after the expiration of ten (10) years from the date the Option is granted; and
provided, further, that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.
                    (b) Participant’s ability to exercise Options shall be
subject to such restrictions, if any, as the Committee may impose. These
restrictions may be based upon completion of a specified number of years of
service with the Company or a Subsidiary or upon completion of the performance
goals as set out in advance in the Participant’s individual Stock Option
Agreement. Options may vary from Participant to Participant and between groups
of Participants. Should the Committee elect to impose restrictions on an Option,
the Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Option; (b) select from among the Performance Factors
to be used to measure performance goals, if any; and (c) determine the number of
Shares subject to such Option. Prior to such Option becoming exercisable, the
Committee shall determine the extent to which such Performance Factors have been
met. Performance Periods may overlap and Participants may participate
simultaneously with respect to Options that are subject to different Performance
Periods and have different performance goals and other criteria.
                    5.4      Exercise Price. The Exercise Price of an Option
will be determined by the Committee when the Option is granted and may be not
less than 100% of the Fair Market Value of the Shares on the date of grant;
provided that the Exercise Price of any ISO granted to a Ten Percent Stockholder
will not be less than 110% of the Fair Market Value of the Shares on the date of
grant. Payment for the Shares purchased may be made in accordance with Section 9
of this Plan.

 



--------------------------------------------------------------------------------



 



                    5.5      Method of Exercise. Options may be exercised only
by delivery to the Company of a written stock option exercise agreement (the
“Exercise Agreement”) in a form approved by the Committee (which need not be the
same for each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.
                    5.6      Termination. Notwithstanding the exercise periods
set forth in the Stock Option Agreement, exercise of an Option will always be
subject to the following:

  (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.     (b)   If the Participant is Terminated because of Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than for Cause or because of Participant’s Disability), then
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by Participant on the Termination Date and must be
exercised by Participant (or Participant’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date (or such
shorter or longer time period not exceeding five (5) years as may be determined
by the Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.     (c)   Notwithstanding the provisions in paragraph 5.6(a) above, if
a Participant is terminated for Cause, neither the Participant, the
Participant’s estate nor such other person who may then hold the Option shall be
entitled to exercise any Option with respect to any Shares whatsoever, after
termination of service, whether or not after termination of service the
Participant may receive payment from the Company or Subsidiary for vacation pay,
for services rendered prior to termination, for services rendered for the day on
which termination occurs, for salary in lieu of notice, or for any other
benefits. In the event that the Committee has delegated to one or more officers
of the Company the authority set forth in Section 4.2 above and Participant has
been notified that such officer or officers has made a determination that
Participant has been terminated for Cause, Participant shall have five
(5) business days (measured from the date he or she was first notified of such
determination) to appeal such determination to the Committee. If Participant
appeals to the Committee in a timely manner, the Committee shall give the
Participant an opportunity to present to the Committee evidence on his or her
behalf. If the

 



--------------------------------------------------------------------------------



 



      Committee has not delegated to one or more officers of the Company the
authority set forth in Section 4.2, and the Committee makes such Cause
determination itself, such decision shall be deemed final and unappealable. For
the purpose of this paragraph, termination of service shall be deemed to occur
on the date when the Company or Subsidary dispatches notice or advice to the
Participant that his service is terminated.

                    5.7      Limitations on Exercise. The Committee may specify
a reasonable minimum number of Shares that may be purchased on any exercise of
an Option, provided that such minimum number will not prevent Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.
                    5.8      Limitations on ISO. The aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which ISO are
exercisable for the first time by a Participant during any calendar year (under
this Plan or under any other incentive stock option plan of the Company, Parent
or Subsidiary of the Company) will not exceed $100,000. If the Fair Market Value
of Shares on the date of grant with respect to which ISO are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, then the
Options for the first $100,000 worth of Shares to become exercisable in such
calendar year will be ISO and the Options for the amount in excess of $100,000
that become exercisable in that calendar year will be NQSOs. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of this Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISO, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
                    5.9      Modification, Extension or Renewal. The Committee
may modify, extend or renew outstanding Options and authorize the grant of new
Options, provided however, that (i) any such action may not, without the written
consent of a Participant, impair any of such Participant’s rights under any
Option previously granted, (ii) any such action shall not extend the exercise
period of the Option to a date later than the later of (a) the fifteenth day of
the third month following the date on which the Option otherwise would have
expired or (b) December 31 of the calendar year in which the Option would have
otherwise expired, and (iii) the Committee may not reduce the Exercise Price of
outstanding Options without the approval of the stockholders. Any outstanding
ISO that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.
                    5.10      No Disqualification. Notwithstanding any other
provision in this Plan, no term of this Plan relating to ISO will be
interpreted, amended or altered, nor will any discretion or authority granted
under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.
6.      RESTRICTED STOCK. A Restricted Stock Award is an offer by the Company to
grant or to sell to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), if any,
the restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:
                    6.1      Form of Restricted Stock Award. All grants or
purchases under a Restricted Stock Award made pursuant to this Plan will be
evidenced by an Award Agreement (“Restricted Stock Purchase Agreement”) that
will be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. The offer of Restricted Stock will be
accepted by the Participant’s execution and delivery of the Restricted Stock
Purchase Agreement and full payment, if any, for the Shares to the Company
within thirty (30) days, or such other date as may be set forth in the
Restricted Stock Purchase Agreement, from the date the Restricted Stock Purchase
Agreement is delivered to the person. If such person does not execute and
deliver the Restricted Stock Purchase Agreement along with full payment, if any,
for the Shares to the Company within thirty (30) days, or such other date as may
be set forth in the

 



--------------------------------------------------------------------------------



 



Restricted Stock Purchase Agreement, then the offer will terminate, unless
otherwise determined by the Committee.
                    6.2      Purchase Price. The Purchase Price of Shares sold
pursuant to a Restricted Stock Award, if any, will be determined by the
Committee on the date the Restricted Stock Award is granted. At the Committee’s
discretion, consideration for the Restricted Stock Award may be in the form of
continued service to the Company or a Subsidiary. Payment of the Purchase Price
may be made in accordance with Section 9 of this Plan.
                    6.3      Terms of Restricted Stock Awards. Restricted Stock
Awards shall be subject to such restrictions as the Committee may impose. These
restrictions may be based upon completion of a specified number of years of
service with the Company or a Subsidiary or upon completion of the performance
goals as set out in advance in the Participant’s individual Restricted Stock
Purchase Agreement. Restricted Stock Awards may vary from Participant to
Participant and between groups of Participants. Prior to the grant of a
Restricted Stock Award, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Restricted Stock Award; (b)
select from among the Performance Factors to be used to measure performance
goals, if any; and (c) determine the number of Shares that may be awarded to the
Participant. Prior to the payment of any Restricted Stock Award, the Committee
shall determine the extent to which such Restricted Stock Award has been earned.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria.
                    6.4      Termination During Performance Period. If a
Participant is Terminated during a Performance Period for any reason, then such
Participant will be entitled to payment (whether in Shares, cash or otherwise)
with respect to the Restricted Stock Award only to the extent earned as of the
date of Termination in accordance with the Restricted Stock Purchase Agreement,
unless the Committee determines otherwise in the case of a Participant who is
not a “covered employee” for purposes of Section 162(m) of the Code in the year
of Termination.
7.      RESTRICTED STOCK UNITS. Each Restricted Stock Unit shall have a value
equal to the Fair Market Value of a share of the Company’s Common Stock. A
Restricted Stock Unit does not constitute a share of, nor represent any
ownership interest in, the Company. The Committee will determine the number of
Restricted Stock Units granted to any eligible person; whether the Restricted
Stock Units will be settled in Shares, in cash, or in a combination of the two;
the price to be paid (the "Purchase Price”), if any, for any Shares issued
pursuant to a Restricted Stock Unit; the restrictions to which the Restricted
Stock Units will be subject, and all other terms and conditions of the
Restricted Stock Units, subject to the following:
                    7.1      Form of Restricted Stock Unit Award. All Restricted
Stock Units granted pursuant to this Plan will be evidenced by an Award
Agreement (“Restricted Stock Unit Agreement”) that will be in such form (which
need not be the same for each Participant) as the Committee will from time to
time approve, and will comply with and be subject to the terms and conditions of
this Plan. The offer of Restricted Stock Units will be accepted by the
Participant’s execution and delivery of the Restricted Stock Unit Agreement
within thirty (30) days, or such other date as may be set forth in the
Restricted Stock Unit Agreement, from the date the Restricted Stock Unit
Agreement is delivered to the person. If such person does not execute and
deliver the Restricted Stock Unit Agreement within thirty (30) days, or such
other date as may be set forth in the Restricted Stock Unit Agreement, then the
offer will terminate, unless otherwise determined by the Committee.
                    7.2      Purchase Price. The Purchase Price of Shares sold
pursuant to a Restricted Stock Unit, if any, will be determined by the Committee
on the date the Restricted Stock Unit is granted. At the Committee’s discretion,
consideration for the Restricted Stock Unit may be in the form of continued
service to the Company or a Subsidiary. Payment of the Purchase Price, if any,
shall be made in accordance with Section 9 of this Plan when the Shares are
issued.

 



--------------------------------------------------------------------------------



 



                    7.3      Terms of Restricted Stock Units. Restricted Stock
Units shall be subject to such restrictions as the Committee may impose. These
restrictions may be based upon completion of a specified number of years of
service with the Company or a Subsidiary or upon completion of the performance
goals as set out in advance in the Participant’s individual Restricted Stock
Unit Agreement. Restricted Stock Units may vary from Participant to Participant
and between groups of Participants. Prior to the grant of Restricted Stock
Units, the Committee shall: (a) determine the nature, length and starting date
of any Performance Period for the Restricted Stock Unit; (b) select from among
the Performance Factors to be used to measure performance goals, if any; and (c)
determine the number of Restricted Stock Units that will be awarded to the
Participant. Prior to the payment (whether in Shares, cash or otherwise) of any
Restricted Stock Units, the Committee shall determine the extent to which such
Restricted Stock Units have been earned. Performance Periods may overlap and
Participants may participate simultaneously with respect to Restricted Stock
Units that are subject to different Performance Periods and have different
performance goals and other criteria.
                    7.4      Termination During Performance Period. If a
Participant is Terminated during a Performance Period for any reason, then such
Participant will be entitled to payment (whether in Shares, cash or otherwise)
with respect to the Restricted Stock Units only to the extent earned as of the
date of Termination in accordance with the Restricted Stock Unit Agreement,
unless the Committee determines otherwise in the case of a Participant who is
not a “covered employee” for purposes of Section 162(m) of the Code in the year
of Termination.
                    7.5      Payment When Restrictions Lapse. The cash or Shares
that a Participant is entitled to receive pursuant to a Restricted Stock Unit
shall be paid or issued to the Participant when all applicable restrictions and
other conditions applicable to the Restricted Stock Unit have lapsed or have
been satisfied, unless the Restricted Stock Unit Agreement provides for a later
settlement date in compliance with Section 409A of the Code.
8.      STOCK APPRECIATION RIGHTS. The Committee may grant Stock Appreciation
Rights or SARs to eligible persons and will determine the number of Shares
subject to the SARs, the Exercise Price of the SARs, the period during which the
SARs may be exercised, and all other terms and conditions of the SARs, subject
to the following:
                    8.1      Form of SAR Grant. SARs granted under this Plan
will be evidenced by an Award Agreement that will expressly identify the SARs as
freestanding SARs (SARs granted independent of any other Option), tandem SARs
(SARs granted in connection with an Option, or any portion thereof), or any
combination thereof (“SAR Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.
                    8.2      Date of Grant. The date of grant of a SAR will be
the date on which the Committee makes the determination to grant such SAR,
unless otherwise specified by the Committee. The SAR Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the SAR.
                    8.3      Exercise Price and Other Terms.
                    (a) The Committee, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of SARs
granted under the Plan; provided, however, that no SAR will be exercisable after
the expiration of ten (10) years from the date the SAR is granted; provided,
further, that the Exercise Price for freestanding SARs shall be not less than
one hundred percent (100%) of the Fair Market Value of a Share on the grant
date. The Exercise Price for tandem SARs shall equal the Exercise Price of the
related Option.
                    (b) Participant’s ability to exercise SARs shall be subject
to such restrictions, if any, as the Committee may impose. These restrictions
may be based upon completion of a specified number of years of service with the
Company or a Subsidiary or upon completion of the performance goals as set out

 



--------------------------------------------------------------------------------



 



in advance in the Participant’s individual SAR Agreement. SARs may vary from
Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on a SAR, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the SAR; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares subject to
such SAR. Prior to such SAR becoming exercisable, the Committee shall determine
the extent to which such Performance Factors have been met. Performance Periods
may overlap and Participants may participate simultaneously with respect to SAR
that are subject to different Performance Periods and have different performance
goals and other criteria.
                    8.4      Exercise of Tandem SARs. Tandem SARs may be
exercised for all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option.
Tandem SARs may be exercised only with respect to the Shares for which the
related Option is then exercisable. With respect to tandem SARs granted in
connection with an Option: (a) the tandem SARs shall expire no later than the
expiration of the underlying Option; (b) the value of the payout with respect to
the tandem SARs shall be for no more than one hundred percent (100%) of the
difference between the Exercise Price of the underlying Option and the Fair
Market Value of the Shares subject to the underlying Option at the time the
tandem SARs are exercised; and (c) the tandem SARs shall be exercisable only
when the Fair Market Value of the Shares subject to the underlying Option
exceeds the Exercise Price of the Option.
                    8.5      Exercise of Freestanding SARs. Freestanding SARs
shall be exercisable on such terms and conditions as the Committee, in its sole
discretion, shall determine.
                    8.6      Payment of SAR Amount. Upon exercise of a SAR, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

  (a)   The difference between (i) the Fair Market Value of a Share on the date
of exercise (or such other date as may be determined by the Committee and set
forth in the Participant’s SAR Agreement) and (ii) the Exercise Price; times    
(b)   The number of Shares with respect to which the SAR is exercised.

                              At the discretion of the Committee, the payment
upon exercise of the SAR may be in cash, in Shares of equivalent value, or in
some combination thereof.
                    8.7      Termination. Notwithstanding the exercise periods
set forth in the SAR Agreement, exercise of a SAR will always be subject to the
following:

  (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s SAR only to the
extent that such SAR would have been exercisable upon the Termination Date no
later than three (3) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event, no later than the expiration date of the SAR.    
(b)   If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
SAR may be exercised only to the extent that such SAR would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date, but in any event no
later than the expiration date of the SAR.

 



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding the provisions in paragraph 8.7(a) above, if a
Participant is terminated for Cause, neither the Participant, the Participant’s
estate nor such other person who may then hold the SAR shall be entitled to
exercise any SAR with respect to any Shares whatsoever, after termination of
service, whether or not after termination of service the Participant may receive
payment from the Company or Subsidiary for vacation pay, for services rendered
prior to termination, for services rendered for the day on which Termination
occurs, for salary in lieu of notice, or for any other benefits. In the event
that the Committee has delegated to one or more officers of the Company the
authority set forth in Section 4.2 above and Participant has been notified that
such officer or officers has made a determination that Participant has been
terminated for Cause, Participant shall have five (5) business days (measured
from the date he or she was first notified of such determination) to appeal such
determination to the Committee. If Participant appeals to the Committee in a
timely manner, the Committee shall give the Participant an opportunity to
present to the Committee evidence on his or her behalf. If the Committee has not
delegated to one or more officers of the Company the authority set forth in
Section 4.2, and the Committee makes such Cause determination itself, such
decision shall be deemed final and unappealable. For the purpose of this
paragraph, termination of service shall be deemed to occur on the date when the
Company or Subsidiary dispatches notice or advice to the Participant that his
service is terminated.

                    8.8          Modification, Extension or Renewal. The
Committee may modify, extend or renew outstanding SARs and authorize the grant
of new SARs, provided however, that (i) any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any SAR previously granted, (ii) any such action shall not extend the exercise
period of the SAR to a date later than the later of (a) the fifteenth day of the
third month following the date on which the SAR otherwise would have expired or
(b) December 31 of the calendar year in which the Option would have otherwise
expired, and (iii) the Committee may not reduce the Exercise Price of
outstanding SARs without the approval of the stockholders.
9.      PAYMENT FOR SHARE PURCHASES. Where expressly approved for the
Participant by the Committee and where permitted by law, payment for Shares
purchased pursuant to this Plan may:

  (a)   be made in cash (by check);     (b)   by cancellation of indebtedness of
the Company to the Participant;     (c)   by surrender of shares that either:
(1) have been owned by Participant for more than six (6) months and have been
paid for within the meaning of SEC Rule 144 (and, if such shares were purchased
from the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Participant in the public
market;     (d)   by waiver of compensation due or accrued to the Participant
for services rendered;     (e)   with respect only to purchases upon exercise of
an Option, and provided that a public market for the Company’s stock exists:

 



--------------------------------------------------------------------------------



 



    (1)   through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or       (2)  
through a “margin” commitment from the Participant and a NASD Dealer whereby the
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the NASD Dealer in a margin account as security for a loan from
the NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the Exercise Price
directly to the Company; or

  (f)   by withholding from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the minimum amount
required to satisfy the Exercise Price or Purchase Price (the Fair Market Value
of the Shares to be withheld shall be determined on the date that the Award is
exercised by the Participant); or     (g)   by any combination of the foregoing;
or     (h)   such other consideration and method of payment for issuance of
Shares to the extent permitted by applicable laws.

10.      AUTOMATIC GRANTS TO OUTSIDE DIRECTORS.
                    10.1      Types of Awards and Shares. Awards granted under
this Plan and subject to this Section 10 may, at the discretion of the
Committee, be NQSOs or SARs; provided, however, that any payment upon exercise
of SARs granted pursuant to this section 10 shall be in Shares of equivalent
value.
                    10.2      Eligibility. Awards subject to this Section 10
shall be granted only to Outside Directors. Outside Directors shall also be
eligible to receive Awards granted pursuant to sections 5, 6, 7 and 8 hereof at
such times and on such conditions as determined by the Committee.
                    10.3      Initial Grant. Each Outside Director who first
becomes a member of the Board on or after the Effective Date will automatically
be granted an Option or SAR, as determined by the Committee, for 25,000 Shares
(an “Initial Grant”) on the date such Outside Director first becomes a member of
the Board.
                    10.4      Succeeding Grants. Upon re-election to the Board
at each Annual Meeting of Stockholders, each Outside Director will automatically
be granted an Option or SAR, as determined by the Committee, for 10,000 Shares
(a “Succeeding Grant”); provided, however, that any such Outside Director who
received an Initial Grant since the last Annual Meeting of Stockholders will
receive a prorated Succeeding Grant to purchase a number of Shares equal to
10,000 multiplied by a fraction whose numerator is the number of calendar months
or portions thereof that the Outside Director has served since the date of the
Initial Grant and whose denominator is twelve.
                    10.5      Vesting. The date an Outside Director receives an
Initial Grant or a Succeeding Grant is referred to in this Plan as the “Start
Date” for such Award. Each Initial Grant will vest as to 2% of

 



--------------------------------------------------------------------------------



 



the Shares on the Start Date for such Initial Grant, and as to an additional 2%
of the Shares on the first day of each calendar month after the Start Date, so
long as the Outside Director continuously remains a director of the Company.
Succeeding Grants will vest in accordance with each Stock Option Agreement or
SAR Agreement, as the case may be.
                    Notwithstanding any provision to the contrary, in the event
of a corporate transaction described in Section 19.1, the vesting of all Awards
granted to Outside Directors pursuant to this Section 10 will accelerate and
such Awards will become exercisable in full prior to the consummation of such
event at such times and on such conditions as the Committee determines, and must
be exercised, if at all, within three months of the consummation of said event.
Any Awards not exercised within such three-month period shall expire.
                    10.6      Exercise Price. The exercise price of an Award
pursuant to an Initial Grant or Succeeding Grant shall be the Fair Market Value
of the Shares at the time that the Award is granted.
                    10.7      Shares in Lieu of Cash Compensation. Each Outside
Director may elect to reduce all or part of the cash compensation otherwise
payable for services to be rendered by him as a director (including the annual
retainer and any fees payable for serving on the Board or a Committee of the
Board) and to receive in lieu thereof Shares. Any such election shall be in
writing and must be made before the services are rendered giving rise to such
compensation, and may not be revoked or changed thereafter during the Outside
Director’s term. On such election, the cash compensation otherwise payable will
be increased by 10% for purposes of determining the number of Shares to be
credited to such Outside Director. If an Outside Director so elects to receive
Shares in lieu of cash, there shall be credited to such Outside Director a
number of Shares equal to the amount of the cash compensation so reduced
(increased by 10% as described in the preceding sentence) divided by the Fair
Market Value on the day in which the compensation would have been paid in the
absence of such election.
11.      WITHHOLDING TAXES.
                    11.1      Withholding Generally. Whenever Shares are to be
issued in satisfaction of Awards granted under this Plan, the Company may
require the Participant to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax and social security requirements prior
to the delivery of any certificate or certificates for such Shares. Whenever,
under this Plan, payments in satisfaction of Awards are to be made in cash, such
payment will be net of an amount sufficient to satisfy federal, state, and local
withholding tax and social security requirements.
                    11.2      Stock Withholding. When, under applicable tax or
social security laws, a Participant incurs tax or social security liability in
connection with the exercise or vesting of any Award that is subject to tax or
social security withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum tax or social security withholding
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose will be made in accordance with the requirements
established by the Committee and be in writing in a form acceptable to the
Committee.
12.      TRANSFERABILITY.
                    12.1      Except as otherwise provided in this Section 12,
Awards granted under this Plan, and any interest therein, will not be
transferable or assignable by Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as determined by the Committee and set forth in
the Award Agreement with respect to Awards that are not ISOs.
                    12.2      All Awards other than NQSOs and SARs. All Awards
other than NQSOs and SARs shall be exercisable: (i) during the Participant’s
lifetime, only by (A) the Participant, or (B) the

 



--------------------------------------------------------------------------------



 



Participant’s guardian or legal representative; and (ii) after Participant’s
death, by the legal representative of the Participant’s heirs or legatees.
                    12.3      NQSOs and SARs. Unless otherwise restricted by the
Committee, a NQSO and SAR shall be exercisable: (i) during the Participant’s
lifetime only by (A) the Participant, (B) the Participant’s guardian or legal
representative, (C) a Family Member of the Participant who has acquired the NQSO
or SAR by “permitted transfer;” and (ii) after Participant’s death, by the legal
representative of the Participant’s heirs or legatees. “Permitted transfer”
means, as authorized by this Plan and the Committee in a Stock Option Agreement
or SAR Agreement, any transfer effected by the Participant during the
Participant’s lifetime of an interest in such NQSO and SAR but only such
transfers which are by gift or domestic relations order. A permitted transfer
does not include any transfer for value and neither of the following are
transfers for value: (a) a transfer under a domestic relations order in
settlement of marital property rights or (b) a transfer to an entity in which
more than fifty percent of the voting interests are owned by Family Members or
the Participant in exchange for an interest in that entity.
13.      PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
                    13.1      Voting and Dividends. No Participant will have any
of the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s Purchase Price or
Exercise Price pursuant to Section 13.2.
                    13.2      Restrictions on Shares. At the discretion of the
Committee, the Company may reserve to itself and/or its assignee(s) in the Award
Agreement a right to repurchase a portion of or all Unvested Shares held by a
Participant following such Participant’s Termination at any time within ninety
(90) days after the later of Participant’s Termination Date and the date
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Exercise Price or Purchase
Price, as the case may be.
14.      CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
15.      ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.

 



--------------------------------------------------------------------------------



 



16.      EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards; provided, however, that no such exchange
program may, without the approval of the Company’s stockholders, allow for the
cancellation of an outstanding Option followed by its immediate replacement with
a new Option having a lower Exercise Price. The Committee may, subject to
approval by the Company’s stockholders, at any time buy from a Participant an
Award previously granted with payment in cash, Shares (including Restricted
Stock) or other consideration, based on such terms and conditions as the
Committee and the Participant may agree.
17.      SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.
18.      NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
19.      CORPORATE TRANSACTIONS.
                    19.1      Assumption or Replacement of Awards by Successor.
Except for automatic grants to Outside Directors pursuant to Section 10 hereof,
in the event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards). The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participants, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant. In the event such
successor corporation (if any) refuses to assume or substitute Awards, as
provided above, pursuant to a transaction described in this Section 19.1, such
Awards will accelerate and will become exercisable in full prior to the
consummation of such transaction at such time and on such conditions as the
Committee will determine, and if such Awards are not exercised prior to the
consummation of the corporate transaction, they shall terminate at such time as
determined by the Committee.

 



--------------------------------------------------------------------------------



 



                    19.2      Other Treatment of Awards. Subject to any greater
rights granted to Participants under the foregoing provisions of this
Section 19, in the event of the occurrence of any transaction described in
Section 19.1, any outstanding Awards will be treated as provided in the
applicable agreement or plan of merger, consolidation, dissolution, liquidation,
or sale of assets.
                    19.3      Assumption of Awards by the Company. The Company,
from time to time, also may substitute or assume outstanding awards granted by
another company, whether in connection with an acquisition of such other company
or otherwise, by either; (a) granting an Award under this Plan in substitution
of such other company’s award; or (b) assuming such award as if it had been
granted under this Plan if the terms of such assumed award could be applied to
an Award granted under this Plan. Such substitution or assumption will be
permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under this Plan if the other company had applied
the rules of this Plan to such grant. In the event the Company assumes an award
granted by another company, the terms and conditions of such award will remain
unchanged (except that the exercise price and the number and nature of Shares
issuable upon exercise of any such option will be adjusted appropriately
pursuant to Sections 409A and 424(a) of the Code). In the event the Company
elects to grant a new Option or SAR rather than assuming an existing option,
such new Option or SAR may be granted with a similarly adjusted Exercise Price.
20.      ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become effective on
the date that it is adopted by the Board (the “Effective Date”). This Plan shall
be approved by the stockholders of the Company (excluding Shares issued pursuant
to this Plan), consistent with applicable laws, within twelve (12) months before
or after the date this Plan is adopted by the Board. Upon the Effective Date,
the Committee may grant Awards pursuant to this Plan; provided, however, that:
(a) no Option or SAR may be exercised prior to initial stockholder approval of
this Plan; (b) no Option or SAR granted pursuant to an increase in the number of
Shares subject to this Plan approved by the Board will be exercised prior to the
time such increase has been approved by the stockholders of the Company; (c) in
the event that initial stockholder approval is not obtained within the time
period provided herein, all Awards granted hereunder shall be cancelled, any
Shares issued pursuant to any Awards shall be cancelled and any purchase of
Shares issued hereunder shall be rescinded; and (d) in the event that
stockholder approval of such increase is not obtained within the time period
provided herein, all Awards granted pursuant to such increase will be cancelled,
any Shares issued pursuant to any Award granted pursuant to such increase will
be cancelled, and any purchase of Shares pursuant to such increase will be
rescinded.
21.      TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board or, if earlier, the date of stockholder approval. This Plan
and all agreements thereunder shall be governed by and construed in accordance
with the laws of the State of California.
22.      AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate
or amend this Plan in any respect, including without limitation amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval.
23.      NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
24.      DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:

 



--------------------------------------------------------------------------------



 



                    “Award” means any award under this Plan, including any
Option, Restricted Stock, Restricted Stock Unit or Stock Appreciation Right.
                    “Award Agreement” means, with respect to each Award, the
signed written agreement between the Company and the Participant setting forth
the terms and conditions of the Award.
                    “Board” means the Board of Directors of the Company.
                    “Cause” means the commission of an act of theft,
embezzlement, fraud, dishonesty, other acts constituting gross misconduct, or a
breach of fiduciary duty to the Company or a Parent or Subsidiary of the
Company.
                    “Code” means the Internal Revenue Code of 1986, as amended.
                    “Committee” means the Compensation Committee of the Board.
                    “Company” means Electronic Arts Inc. or any successor
corporation.
                    “Disability” means a disability, whether temporary or
permanent, partial or total, as determined by the Committee.
                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
                    “Exercise Price” means the price at which a holder of an
Option or a SAR, as the case may be, may purchase the Shares issuable upon
exercise of such Option or SAR.
                    “Fair Market Value” means, as of any date, the value of a
share of the Company’s Common Stock determined as follows:

  (a)   if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;     (b)   if such Common Stock is publicly
traded and is then listed on a national securities exchange, its closing price
on the date of determination on the principal national securities exchange on
which the Common Stock is listed or admitted to trading as reported in The Wall
Street Journal;     (c)   if such Common Stock is publicly traded but is not
quoted on the Nasdaq National Market nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
the date of determination as reported in The Wall Street Journal; or     (d)  
if none of the foregoing is applicable, by the Committee in good faith.

                    “Family Member” includes any of the following:

  (a)   child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption;     (b)  
any person (other than a tenant or employee) sharing the Participant’s
household;     (c)   a trust in which the persons in (a) and (b) have more than
fifty percent of the beneficial interest;

 



--------------------------------------------------------------------------------



 



  (d)   a foundation in which the persons in (a) and (b) or the Participant
control the management of assets; or     (e)   any other entity in which the
persons in (a) and (b) or the Participant own more than fifty percent of the
voting interest.

                    “Insider” means an officer or director of the Company or any
other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.
                    “Option” means an award of an option to purchase Shares
pursuant to Section 5.
                    “Outside Director” means a member of the Board who is not an
employee of the Company or any Parent or Subsidiary of the Company.
                    “Parent” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
                    “Participant” means a person who receives an Award under
this Plan.
                    “Performance Factors” means any of the factors selected by
the Committee and specified in an Award Agreement, from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, and measured, to the extent
applicable on an absolute basis or relative to a pre-established target, to
determine whether the performance goals established by the Committee with
respect to applicable Awards have been satisfied:

  (a)   Net revenue;     (b)   Earnings before interest, income taxes,
depreciation and amortization;     (c)   Operating income;     (d)   Operating
margin;     (e)   Net income;     (f)   Earnings per share;     (g)   Total
stockholder return;     (h)   The Company’s stock price;     (i)   Growth in
stockholder value relative to a pre-determined index;     (j)   Return on
equity;     (k)   Return on invested capital;     (l)   Operating cash flow;    
(m)   Free cash flow;     (n)   Economic value added; and     (o)   Individual
confidential business objectives.

 



--------------------------------------------------------------------------------



 



                    The Committee may, in recognition of unusual or
non-recurring items such as acquisition-related activities or changes in
applicable accounting rules, provide for one or more equitable adjustments
(based on objective standards) to the Performance Factors to preserve the
Committee’s original intent regarding the Performance Factors at the time of the
initial award grant. It is within the sole discretion of the Committee to make
or not make any such equitable adjustments.
                    “Performance Period” means the period of service determined
by the Committee, which shall be no less than one calendar quarter nor more than
five years (unless tied to a specific and objective milestone or event), during
which time of service or performance is to be measured for Awards.
                    “Plan” means this EA 2000 Equity Incentive Plan, as amended
from time to time.
                    “Restricted Stock Award” means an award of Shares that are
subject to restrictions pursuant to Section 6.
                    “Restricted Stock Unit” means an award of the right to
receive, in cash or Shares, the value of a share of the Company’s Common Stock
pursuant to Section 7.
                    “SEC” means the Securities and Exchange Commission.
                    “Securities Act” means the Securities Act of 1933, as
amended.
                    “Shares” means shares of the Company’s Common Stock reserved
for issuance under this Plan, as adjusted pursuant to Sections 2 and 19, and any
successor security.
                    “Stock Appreciation Right” or “SAR” means an Award, granted
alone or in tandem with a related Option that pursuant to Section 8 is
designated as a SAR.
                    “Subsidiary” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
                    “Termination” or “Terminated” means, for purposes of this
Plan with respect to a Participant, that the Participant has for any reason
ceased to provide services as an employee, officer, director, consultant,
independent contractor, or advisor to the Company or a Parent or Subsidiary of
the Company. An employee will not be deemed to have ceased to provide services
in the case of (i) sick leave, (ii) military leave, or (iii) any other leave of
absence approved by the Committee, provided, that such leave is for a period of
not more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Award while on leave from the employ of the Company or a
Subsidiary as it may deem appropriate, except that in no event may an Option be
exercised after the expiration of the term set forth in the Option agreement.
The Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
                    “Unvested Shares” means “Unvested Shares” as defined in the
Award Agreement.
                    “Vested Shares” means “Vested Shares” as defined in the
Award Agreement.

 